This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36956

 5 JEFFREY GONZALES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Jacqueline D. Flores, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Josephine H. Ford, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant



17                                 MEMORANDUM OPINION

18 HANISEE, Judge.
 1   {1}   Defendant has appealed from convictions for DWI and failure to maintain lane.

 2 We issued a notice of proposed summary disposition, proposing to affirm. Defendant

 3 has filed a memorandum in opposition. After due consideration, we remain

 4 unpersuaded. We therefore affirm.

 5   {2}   Defendant does not dispute the relevant background information, as previously

 6 described in the notice of proposed summary disposition. We will therefore avoid

 7 undue reiteration, focusing instead upon the content of the memorandum in

 8 opposition.

 9   {3}   Defendant challenges the denial of his motion to suppress, contending that the

10 traffic stop which led to his arrest and convictions was not supported by reasonable

11 suspicion. [MIO 1-7] However, the officer’s observation of defendant’s repeated

12 weaving beyond the lane lines supplied an objectively reasonable basis for believing

13 that Defendant was violating numerous traffic laws. See NMSA 1978, Section 66-7-

14 317(A) (2015) (requiring that vehicles be driven as nearly as practicable entirely

15 within a single lane, and prohibiting movement beyond such lane until the driver has

16 first ascertained that movement can be made with safety); NMSA 1978, Section 66-8-

17 102(A) (2016) (prohibiting driving under the influence); NMSA 1978, Section 66-8-

18 114(A)-(B) (1978) (prohibiting careless driving); and see, e.g., State v. Ruiz, 1995-

19 NMCA-098, ¶¶ 3, 24, 120 N.M. 534, 903 P.2d 845 (holding that an officer’s



                                              2
 1 observation of weaving was sufficient to establish reasonable suspicion to initiate a

 2 DWI traffic stop); cf. State v. Salas, 2014-NMCA-043, ¶¶ 2, 12-16, 321 P.3d 965

 3 (concluding that observation of swerving and crossing lines without signaling would

 4 have been sufficient to support a conviction for failure to maintain lane, where nothing

 5 in the record indicated that the defendant ascertained that his movements could be

 6 made with safety or that he was conscious of or focused on safety or risk). As a result,

 7 the traffic stop was permissible. See generally State v. Peterson, 2014-NMCA-008,

 8 ¶ 5, 315 P.3d 354 (observing that traffic stops are generally held to constitutionally

 9 reasonable if the officer has at least a reasonable suspicion to believe that the traffic

10 code has been violated).

11   {4}   We understand Defendant to continue argue that his driving was not sufficiently

12 erratic or threatening to the safety of other drivers in the immediate vicinity to support

13 a traffic stop. [MIO 1-7] We disagree. As previously stated, the officer observed

14 repeated weaving beyond lane lines, with no apparent justification and without any

15 indication that Defendant was operating the vehicle with due regard to safety. In our

16 estimation, the officer was not required to “expose the suspect and the public to

17 [further] danger” under the circumstances. State v. Contreras, 2003-NMCA-129, ¶

18 15, 134 N.M. 503, 79 P.3d 111.




                                               3
1   {5}   Accordingly, for the reasons stated in the notice of proposed summary

2 disposition and above, we affirm.

3   {6}   IT IS SO ORDERED.


4
5                                     J. MILES HANISEE, Judge

6 WE CONCUR:


7
8 M. MONICA ZAMORA, Judge


 9
10 HENRY M. BOHNHOFF, Judge




                                         4